     Case 2:20-cv-05339-VAP-GJS Document 1 Filed 06/16/20 Page 1 of 10 Page ID #:1




1    Elliot Gale (Bar #263326)
     egale@gajplaw.com
2    Joe Angelo (Bar #268542)
     jangelo@gajplaw.com
3    Gale, Angelo, Johnson, & Pruett, P.C.
     1430 Blue Oaks Blvd., Ste. 250
4    Roseville, CA 95747
     916-290-7778 ph
5    916-721-2767 fax
6    Attorneys for Plaintiff
     Lawrence Shaw
7

8

9
                           UNITED STATES DISTRICT COURT

10          CENTRAL DISTRICT OF CALIFORNIA – WESTERN DIVISION
11

12                                           CASE NO. 2:20-cv-05339
13
     Lawrence Shaw,
14
                         Plaintiff,          PLAINTIFF’S COMPLAINT FOR
                                             DAMAGES:
15
           v.                                 1. Violation of the Rosenthal Fair Debt
16
                                                 Collection Practices Act
17   Capital One Bank (USA), N.A.             2. Violation of the Telephone Consumer
                                                 Protection Act
18                                            3. Intrusion Upon Seclusion
                         Defendant.
19

20
           COMES NOW Plaintiff Lawrence Shaw, an individual, based on information
21
     and belief, to allege as follows:
22
                                      INTRODUCTION
23
        1. This is an action for damages brought by an individual consumer for
24
     Defendant’s violations of the Rosenthal Fair Debt Collection Practices Act, Cal. Civ.
25
     Code §1788, et seq. (hereinafter “Rosenthal Act”), which prohibits debt collectors
26
     from engaging in abusive, deceptive, and unfair practices and violation of the
27
     Telephone Consumer Protection Act 47 U.S.C. §227, et seq. (hereinafter “TCPA”),
28

                                              1
     Case 2:20-cv-05339-VAP-GJS Document 1 Filed 06/16/20 Page 2 of 10 Page ID #:2




1    which prohibits the use of automated dialing equipment when making calls to
2    consumers.
3         2. Plaintiff brings this action against Defendant Capital One Bank (USA), N.A.
4    (hereinafter “Defendant” or “Capital One”) for its abusive and outrageous conduct
5    in connection with debt collection activity, as Capital One contacted Plaintiff over
6    71 times after receiving notice that Plaintiff was represented by counsel and revoking
7    any consent that may have been given to be contacted by Capital One on his cellular
8    telephone.
9         3. In Calif. Civil Code § 1788.1(a)-(b), the California Legislature made the
10   following findings and purpose in creating the Rosenthal Act:
11
           (a)(1) The banking and credit system and grantors of credit to
           consumers are dependent upon the collection of just and owing debts.
12         Unfair or deceptive collection practices undermine the public
13         confidence which is essential to the continued functioning of the
           banking and credit system and sound extensions of credit to consumers.
14

15           (2) There is need to ensure that debt collectors and debtors exercise
16
             their responsibilities to another with fairness and honesty and due
             regard or the rights of the other.
17

18           (b) It is the purpose of this title to prohibit debt collectors from engaging
             in unfair or deceptive acts of practices in the collection of consumer
19
             debts and to require debtors to act fairly in entering into and honoring
20           such debts, as specified in this title.
21
          4. While many violations are described below with specificity, this Complaint
22
     alleges violations of the statutes cited in their entirety.
23
          5. The TCPA was designed to prevent calls like the ones described herein, and
24
     to protect the privacy of citizens like Plaintiff, and by enacting the TCPA, Congress
25
     intended to give consumers a choice as to how corporate entities may contact them
26
     and to prevent the nuisance associated with automated or prerecorded calls.
27
     //
28

                                                  2
     Case 2:20-cv-05339-VAP-GJS Document 1 Filed 06/16/20 Page 3 of 10 Page ID #:3




1                              JURISDICTION & VENUE
2       6. This Court has jurisdiction under 28 U.S.C. §§ 1331, 1337, and 1367, and 47
3          U.S.C. § 227.
4       7. This venue is proper pursuant to 28 U.S.C. §1391(b).
5                              GENERAL ALLEGATIONS
6       8. Plaintiff Lawrence Shaw (hereinafter “Plaintiff”) is an individual residing
7    in the state of California and is a “debtor” as defined by Cal. Civ. Code §1788.2(g).
8       9. At all relevant times herein, Capital One was a company engaged, by the use
9    of mail, email, and telephone, in the business of collecting a debt from Plaintiff, and
10   a “consumer debt,” as defined by Cal. Civ. Code §1788.2(f).
11      10. At all relevant times, Defendant acted as a “debt collector” within the
12   meaning of Cal. Civ. Code §1788.2(c)
13      11. Plaintiff opened an unsecured credit account with Defendant in 2016.
14      12. The account Plaintiff opened with Defendant was primarily for personal,
15   family or household purposes and is therefore a “debt” as that terms is defined by
16   the Calif. Civil Code § 1788.2(d) of the Rosenthal Act.
17      13. Defendant has been attempting to collect on a debt that originated from
18   monetary credit that was extended primarily for personal, family, or household
19   purposes, and was therefore a “consumer credit transaction” within the meaning of
20   Calif. Civil Code § 1788.2(3) of the Rosenthal Act.
21      14. Because Plaintiff, a natural person allegedly obligated to pay money to
22   Defendant rising from what Plaintiff is informed and believes was a consumer credit
23   transaction, the money allegedly owed was a “consumer debt” within the meaning
24   of California Civil Code § 1788.2(f) of the Rosenthal Act.
25      15. Plaintiff is informed and believes that Defendant is one who regularly
26   collects or attempts to collect debts on behalf of themselves, and is therefore a “debt
27   collector” within the meaning of the Calif. Civil Code § 1788.2(c) of the Rosenthal
28   Act, and thereby engages in “debt collection” within the meaning of the California
                                               3
     Case 2:20-cv-05339-VAP-GJS Document 1 Filed 06/16/20 Page 4 of 10 Page ID #:4




1    Civil Code § 1788.2(b) of the Rosenthal Act, and is also therefore a “person” within
2    the meaning of California Civil Code § 1788.2(g) of the Rosenthal Act.
3       16. Plaintiff’s account was an unsecured credit account and Plaintiff began
4    making payments on the card shortly after it was opened.
5       17. Plaintiff was making payments on the account for several years before he
6    became financially unable to keep up with the monthly payments.
7       18. Defendant began contacting Plaintiff in approximately late November or
8    early December of 2019 to inquire about the status of the accounts and to collect on
9    the payments that were no longer being made.
10      19. Plaintiff retained counsel to assist in dealing with Defendant’s debt and to
11   seek some type of financial relief.
12      20. Counsel for Plaintiff sent Defendant a certified letter confirming
13   representation of Plaintiff and informing Defendant that it was to no longer contact
14   Plaintiff directly and that all calls/letters/collection efforts were to no longer be
15   directed at Plaintiff.
16      21. The contents of the certified letter also informed Defendant that Plaintiff was
17   withdrawing his consent to be contacted on his cellular telephone.
18      22. The certified letter was received by Defendant on December 20, 2019.
19      23. Plaintiff informed Defendant that he was revoking his consent to be called
20   on his cellular telephone in December of 2019.
21      24. Defendant continued to contact Plaintiff between approximately December
22   23, 2020 – May 3, 2020; the type of contact was through phone calls to Plaintiff’s
23   cellular telephone.
24      25. Defendant would sometimes call Plaintiff numerous times each day
25   demanding payment on the account.
26      26. Defendant would use an automatic dialing machine when placing the calls to
27   Plaintiff.
28

                                               4
     Case 2:20-cv-05339-VAP-GJS Document 1 Filed 06/16/20 Page 5 of 10 Page ID #:5




1       27. Plaintiff was contacted repeatedly regarding non-payment of the debt owed
2    to Defendant despite Defendant being notified that Plaintiff had retained counsel to
3    deal specifically with the debt owed to Defendant and that Plaintiff revoked consent
4    to be contacted on his cellular telephone.
5       28. Defendant’s calls were frequent in nature and continued despite receiving
6    written confirmation that Plaintiff was represented by an attorney and that all calls
7    to Plaintiff’s cellular telephone were to stop.
8       29. Despite receiving written notice regarding Plaintiff’s representation by
9    counsel and revocation of his consent to be contacted on his cellular telephone
10   Defendant continued to call and contact Plaintiff daily regarding his account with
11   Defendant.
12
                                FIRST CAUSE OF ACTION
                               (Violation of the Rosenthal Act)
13                            (Cal. Civ. Code §§ 1788-1788.32)
14                             (Against Defendant Capital One)
15
        30. Plaintiff realleges and incorporates herein the allegation in each and every
16
     paragraph above as though fully set forth herein.
17
        31. Plaintiff provided written notice that he was represented by sending
18
     Defendant a letter with the name, address, and contact information of his attorney
19
     and informed Defendant that he was represented.
20
        32. Defendant continued to call and attempt to make contact with Plaintiff
21
     despite receiving notice of representation and being informed that Plaintiff had
22
     retained counsel in an effort to deal with the debt that was owed to Defendant.
23
        33. The calls and communications made by Defendant to Plaintiff were not
24
     related to statements of Plaintiff’s account and were attempts to collect a debt.
25
        34. Plaintiff received over seventy-one calls and from Defendant.
26
        35. Defendant violated Cal. Civ. Code §1788.14 by contacting Plaintiff after
27
     receiving noticed that Plaintiff had retained an attorney.
28

                                                  5
     Case 2:20-cv-05339-VAP-GJS Document 1 Filed 06/16/20 Page 6 of 10 Page ID #:6




1
                              SECOND CAUSE OF ACTION
                               (Violation of the Rosenthal Act)
2                             (Cal. Civ. Code §§ 1788-1788.32)
3                              (Against Defendant Capital One)
4
        36. Plaintiff realleges and incorporates herein the allegation in each and every
5
     paragraph above as though fully set forth herein.
6
        37. Defendant placed over 71 calls to Plaintiff.
7
        38. Plaintiff was contacted multiple times per day by Defendant
8
        39. Defendant violated Cal. Civ. Code §1788.11 by calling Plaintiff over 71 times
9
     in a deliberate attempt to call Plaintiff repeatedly and annoy Plaintiff.
10

11
                               THIRD CAUSE OF ACTION
12                               (Violation of the TCPA)
13
                                      (47 USC § 227)
                              (Against Defendant Capital One)
14

15      40. Plaintiff realleges and incorporates herein the allegation in each and every
16   paragraph above as though fully set forth herein.
17      41. Since early December of 2019 Defendant started calling Plaintiff’s cellular
18   telephone requesting that payment be made on the accounts Plaintiff held with
19   Defendant.
20      42. Defendant was informed that Plaintiff revoked his consent to be contacted by
21   Defendant in December of 2019.
22      43. Defendant called Plaintiff numerous times since Plaintiff withdrew his
23   consent to be contacted by an automatic dialing machine.
24      44. Defendant would contact Plaintiff nearly daily regarding payment on the
25   accounts.
26      45. Defendant placed the above cited calls using an artificial or prerecorded voice
27   to deliver the collection messages without Plaintiff’s prior express consent.
28

                                                6
     Case 2:20-cv-05339-VAP-GJS Document 1 Filed 06/16/20 Page 7 of 10 Page ID #:7




1       46. All calls placed by Defendant to Plaintiff utilized an “automatic telephone
2    dialing system” as defined by 47 U.S.C. §227(a)(1).
3       47. These calls were made to Plaintiff’s cellular telephone and were not calls for
4    an emergency purposed as defined by 47 U.S.C. §227(b)(1)(B).
5       48. Plaintiff expressly revoked any consent that may have previously been given
6    to Defendant to be contacted by an automatic dialing machine in July of 2019.
7       49. Overall Plaintiff was contacted on at least 71 (seventy-one) separate
8    occasions by Defendant on his cellular phone.
9       50. These telephone calls by Defendant, or its agent, violated 47 U.S.C.
10   §227(b)(1)(A)(iii).
11
                            FOURTH CAUSE OF ACTION
                              (Intrusion Upon Seclusion)
12                          (Against Defendant Capital One)
13      51. Plaintiff realleges and incorporates herein the allegations in each and every
14   paragraph above as set forth herein.
15      52. The California legislature explicitly recognized a consumer’s inherent right
16   to privacy in collection matters in passing the Rosenthal Fair Debt Collection
17   Practices Act and incorporating most of the Federal Act’s provisions into the
18   Rosenthal Act.
19      53. According to findings by the FCC, the agency Congress vested with authority
20   to issue regulations implementing the TCPA, such calls are prohibited because, as
21   Congress found, automated or prerecorded telephone calls are a greater nuisance and
22   invasion of privacy than live solicitation calls, and such calls can be costly and
23   inconvenient.
24      54. Defendant intentionally interfered, physically or otherwise, with the solitude
25   and seclusion of Plaintiff, namely by engaging in unlawful and intrusive
26   communications.
27

28

                                               7
     Case 2:20-cv-05339-VAP-GJS Document 1 Filed 06/16/20 Page 8 of 10 Page ID #:8




1       55. Defendant intentionally caused harm to Plaintiff’s emotional well-being by
2    engaging in highly offensive conduct in the course of collecting its debt, and thereby
3    invaded and intruded upon Plaintiff’s rights to privacy.
4       56. Plaintiff has a reasonable expectation of privacy in his solitude, seclusion,
5    and/or private concerns and affairs.
6       57. These intrusions and invasions against Plaintiff by Defendant occurred in a
7    way that would be highly offensive to a reasonable person in that position.
8       58. Defendant received notice stating that it was no longer to contact Plaintiff as
9    he was represented by counsel and revoked his consent to be contacted on his cellular
10   telephone.
11      59. As a result of such invasions of privacy, Plaintiff is entitled to actual damages
12   from Defendant in an amount to be determined at hearing.
13      Cal. Civ. Code § 3294
14      60. Defendant also acted with oppression, fraud, and/or malice, thereby entitling
15   Plaintiff to exemplary damages in an amount according to proof and a finder of fact
16   at hearing.
17      61. Defendant had actual knowledge that it continued to violate both state and
18   federal collection laws as it received a certified notice regarding representation of
19   Plaintiff by an attorney.
20      62. These calls were made with knowledge that Plaintiff was represented by
21   counsel and could not be communicating directly with Plaintiff, let alone using an
22   automated telephone dialing system.
23      63. Given Defendant’s knowledge of Plaintiff’s representation and revocation of
24   consent, these calls were an attempt to collect a debt in an illegal manner with a
25   conscious disregard for Plaintiff’s rights under both the Rosenthal Fair Debt
26   Collection Practices Act and the Telephone Consumer Protection Act.
27

28

                                                8
     Case 2:20-cv-05339-VAP-GJS Document 1 Filed 06/16/20 Page 9 of 10 Page ID #:9




1         64. Given Defendant’s knowledge of Plaintiff’s representation and revocation of
2    consent, Defendant’s illegal communications were done to intentionally subject
3    Plaintiff to the unjust hardship of receiving at least 71 telephone calls.
4         65. The sheer volume of calls was intentionally designed to exhaust Plaintiff into
5    paying Defendant without regard to his rights under both state and federal collection
6    laws.
7                                  PRAYER FOR RELIEF
8    WHEREFORE, Plaintiff prays for judgment as follows:
9               a. An award of actual damages pursuant to California Civil Code
10                 §1788.30(a), as will be proven at trial, which are cumulative and in
11                 addition to all other remedies provided for in any other cause of action
12                 pursuant to California Civil Code §1788.32;
13              b. An award of statutory damages of $1,000.00 pursuant to Cal. Civ. Code
14                 §1788.30(b), which are cumulative and in addition to all other remedies
15                 provided for in California Civil Code §1788.32;
16              c. An award of costs of litigation and reasonable attorney’s fees pursuant
17                 to Cal. Civ. Code §1788.30(c);
18              d. An award of statutory damages of $1,500.00 pursuant to 47 U.S.C.
19                 §227(b)(3)(C) for each and every violation;
20              e. Exemplary damages pursuant to Cal. Civ. Code § 3294; and
21              f. Pursuant to 47 U.S.C. §227(b)(3)(A), injunctive relief prohibiting such
22                 conduct in the future.
23
                                              Gale, Angelo, Johnson, & Pruett, P.C.
24   Dated:        June 16, 2020                    By: /s/ Joe Angelo
25                                                  Joe Angelo
                                                    Elliot Gale
26
                                                    Attorneys for Plaintiff
27   //
28
     //

                                                9
     Case 2:20-cv-05339-VAP-GJS Document 1 Filed 06/16/20 Page 10 of 10 Page ID #:10




1
                              DEMAND FOR JURY TRIAL
2           Plaintiff hereby demands trial of this matter by jury.
3

4                                            Gale, Angelo, Johnson, & Pruett, P.C.
5
      Dated: June 16, 2020                          /s/ Joe Angelo
6                                                   Joe Angelo
                                                    Elliot Gale
7
                                                    Attorneys for Plaintiff
8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                               10
